department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uniform issue list ther pats ns kak legend state a statutes b system c dear this is in response to a request for a private_letter_ruling dated date and supplemented by faxed letter dated date submitted on your behalf by your authorized representatives regarding the tax consequences of amendments to certain distribution provisions contained in system c and the continued eligibility for grandfather relief from the provisions of the final regulations issued by the internal_revenue_service under sec_401 of the internal_revenue_code_of_1986 code your authorized representatives have submitted the following facts and representations in connection with this request article of chapter title statutes b established system c for the benefit of eligible employees of state a and its political subdivisions on date the service issued a plan qualified under sec_401 of the code letter of determination for system c finding that system c is a system c is a governmental_plan as described in sec_414 of the code system c is also defined a benefit plan as defined in sec_414 and sec_414 of the code since system c not only provides a defined benefit to its members but also provides a benefit for certain eligible members derived from employee and employer contributions which is based on the balance of each such members’ account in other words system c contains both a defined benefit and defined contribution element page of in the state a legislature adopted the predecessor to statutes b section 38-736b formerly statutes b section 04d directing all employers of system c members to pick up the mandatory member contributions on date the service issued a private_letter_ruling to system c concluding that the amounts picked up by the employers satisfied the requirements of sec_414 of the code accordingly system c is a qualified pick-up plan described in sec_414 of the code as of date system c covered big_number active members big_number inactive members and big_number retired members membership includes state employees teachers and employees of political subdivisions of state a average annual pay for active members in fiscal_year was dollar_figure from its inception system c has allowed a retired member who elected a joint and survivor form of retirement benefit to rescind his election and pop-up to a single life benefit provided the retired member could demonstrate evidence of good health in the state a legislature removed the good health requirement and in the state a legislature extended the pop-up to members who elect life with a term certain form of pension members can pop- up at any time after retirement regardless of whether their beneficiaries are alive or dead members who have popped-up are allowed to pop-down’ to their original forms of pension and if they wish to name new beneficiaries at any time there is no limit to the number of times a member can pop-up and pop- down these rules are contained in statutes b sections b and b system c believes that these provisions have always complied with sec_401 of the code based on a reasonable and good_faith interpretation of the provisions of code sec_401 in the state a legislature session the state a legislature adopted amendments to statutes b sections b and b the amendments are contained in senate bill sb legislature second regular ssssion the amendments changed the pop-up rules for members who retire after the effective date of the amendments by allowing members who had elected a joint and survivor option of life with a term certain option to make a one-time election to revoke the prior election and pop-up to a single_life_annuity in addition the member can elect a pop-up benefit only if the member's joint annuitant or term certain beneficiary dies or ceases to be the joint annuitant or term certain beneficiary pursuant to the terms of a qualified_domestic_relations_order finally the amendments would disallow all pop-downs thus a member who retires after the effective date of the amendments and elects to pop-up would receive the single life distribution amount for the remainder of his life the intention of the amendment is to eliminate the cost associated with allowing members to pop-down when they reach the end of their lives - members who currently do so receive death_benefits without paying vas page of for them and the cost is transferred to participating employers and active members in the form of higher contribution requirements sec_4 of sb provides that the amendments contained in sb will become effective only if system c obtains a private_letter_ruling from the service by date finding that the amendments do not cause any form of benefit in system c to lose the grandfathering provisions for governmental plans contained in the final treasury regulations issued by the service under sec_401 of the code based on the foregoing facts and representations your authorized representatives have requested the following rulings the amendments contained in sb to statutes b sections b and b comply with the rules contained in treasury regulations regulations sec_1_401_a_9_-6 q a-14 which sets forth the conditions under which annuity payments are permitted to increase the amendments contained in sb to statutes b sections b and b will not cause any form of benefit contained in statutes b section to lose the grandfathering provisions for governmental plans contained in the final treasury regulations issued by the service under sec_401 of the code the definition of a governmental_plan is set-forth in sec_414 of the code which states that it is a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing code sec_414 states that in the case of a governmental_plan where the contributions of employing units are designated as employee contributions but where any employing unit picks up the contributions tie contributions so picked up shall be treated as employer contributions these types of plans are often referred to as pick-up plans sec_401 of the code contains the rules setting forth the minimum distribution_requirements applicable to plans qualified under sec_401 of the code these rules also apply to governmental plans in order to satisfy sec_401 of the code distributions of the employee's entire_interest under a defined_benefit_plan must be paid in the form of periodic annuity payments for the employee’s life or the joint lives of the employee and beneficiary or over a period certain that does not exceed the maximum length of the period certain as defined in regulations sec_1_401_a_9_-6 q a-3 once payments have begun the period may only be changed in accordance with regulations sec_1_401_a_9_-6 q a-13 and life or joint_and_survivor_annuity vt page of payments must satisfy the minimum distribution incidental benefit requirements of regulations sec_1_401_a_9_-6 q a-2 except as otherwise provided in this section payments must not increase regulations sec_1_401_a_9_-6 qe a-1 regulations sec_1_401_a_9_-6 q a-14 states in relevant part that annuity payments may increase to the extent of the reduction in the amount of the employee’s payments to provide for a survivor benefit but only if there is no longer a survivor benefit because the beneficiary whose life was being used to determine the required_distribution period as defined in sec_401 of the code over which payments were being made dies or is no longer the employee’s beneficiary pursuant to a qualified_domestic_relations_order with the meaning of sec_414 of the code regulations sec_1_401_a_9_-6 q a-16 states that an annuity distribution option provided under the terms of a governmental_plan in effect on date will not fail to satisfy sec_401 of the code merely because the annuity payments do not satisfy regulations sec_1_401_a_9_-6 q a-1 through provided the distribution option satisfies sec_401 of the code based on a reasonable and good_faith interpretation of the provisions of sec_401 of the code new regulations issued by the service under regulations sec_1_401_a_9_-6 q a-17 extends the protection of regulations sec_1_401_a_9_-6 q a-16 for plan years beginning date as long as the distribution rules in effect in prior years satisfy sec_401 of the code based on a reasonable and good_faith interpretation of the provisions of sec_401 of the code in senate bill legislature second with regard to ruling_request regular session the state a legislature adopted amendments to statutes b sections b and b these amendments state that a member whose original date of retirement is on or ater the effective date of this amendment to this section may exercise a one-time election to rescind the joint_and_survivor_annuity option elected by the member if the contingent annuitant dies or ceases to be a contingent annuitant pursuant to the terms of a qualified_domestic_relations_order we believe this amendment complies with the rules contained in regulations sec_1_401_a_9_-6 q a-14 which sets forth the conditions under which annuity payments are permitted to increase with regard to ruling_request the state a legislature has adopted conditional amendments to the pop-up and pop-down provisions of statutes b section which will apply to any member who retires on or after the effective date of the amendments as stated above we believe these amendments comply with the rules contained in regulations sec_1_401_a_9_-6 q a-14 as such we also believe that limiting the pop-up elections of future retirees to only the two events described in regulations sec_1_401_a_9_-6 q a-14 will not cause ee page of system c to lose the special grandfathering provisions applicable to governmental plans contained in regulations sec_1_401_a_9_-6 q a-16 applicable to pop-up and pop-down elections by members who retire before the effective date of sb because these benefits were in effect on date this ruling applies to participants of both the defined_benefit_plan and defined_contribution_plan of system c this ruling letter is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 id at sincerely yours frances v sloan mahager employee_plans technical group enclosures deleted copy form_437 cc zkkztk xkkk kek
